Case 1:18-cv-10762-TLL-PTM ECF No. 56 filed 05/15/19                 PageID.1284       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

LARRY A. THORINGTON,

       Plaintiff,                                    Case No. 18-10762
                                                     Honorable Thomas L. Ludington
vs.

STEVE TOWNSEND, MICHAEL SHEA,

      Defendant.
____________________________/

      ORDER GRANTING DEFENDANT’S MOTION FOR RECONSIDERATION

       On April 12, 2019, Plaintiff filed a motion in limine to exclude irrelevant medical

evidence, including evidence of Plaintiff’s alcoholism, to substantiate that he must have been

intoxicated on the date of his arrest. ECF No. 35. In response, Defendant argued that Plaintiff’s

intoxication is relevant to show his state of mind and the potential threat he posed to officers and

to evaluate the reasonableness of their response. The Court rejected Defendant’s argument for

the reasons explained in that order and in the order denying summary judgment.

       Defendant now seeks reconsideration, arguing that Plaintiff’s intoxication on the date of

the arrest is relevant for the jury to evaluate the accuracy of Plaintiff’s recollection of events.

Defendant will be permitted to introduce Plaintiff’s undisputed testimony that he was drinking

on the day in question, for the purpose of challenging the accuracy of his perception and

recollection of the events. The Court did not intend to exclude that testimony.

       Accordingly, it is ORDERED that the motion for reconsideration/clarification, ECF No.

53, is GRANTED.

 Dated: May 15, 2019                                 s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge
